Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark A. Panowicz seeks to appeal the district court’s orders granting summary judgment for the defendant Sharon L. Hancock, denying leave to amend, and denying his motions for reconsideration and to reopen sovereign immunity issues. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Panowicz v. Hancock, No. 8:11-cv-02417-DKC, 2015 WL 4231712 (D. Md. July 9, 2015; Oct. 5, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED